Citation Nr: 0124820	
Decision Date: 10/17/01    Archive Date: 10/23/01	

DOCKET NO.  01-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from May 3, 
2000, through May 8, 2000.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1954 to 
June 1957. 

This matter arises from an April 2001 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in St. 
Louis, Missouri, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.   

FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from May 3, 2000, 
through May 8, 2000.

2.  During the veteran's unauthorized private hospital care 
from May 3, 2000, through May 8, 2000, service connection had 
not been established for any disability; nor has any been 
established since that time.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from May 3, 2000, through 
May 8, 2000 have not been met.  38 C.F.R. §§ 1728, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 17.120, 17.121 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by the Department of 
Veterans Affairs (VA).  The change in the law is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  Id; See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Further, VA issued regulations to implement the new law in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  The 
amendments were effective November 9, 2000.  Except for the 
amendment to the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the Veterans Claims Assistance 
Act and do not provide any rights other than those provided 
[in that Act]."  See 66 Fed. Reg. 45,629.  Accordingly, in 
general, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

In this case, even though the VAMC did not have the benefit 
of the explicit provisions of the new law and the VA 
implementing regulations, the Board finds that VA's duties 
have been fulfilled in this regard.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the original 
notice to him and the statement of the case later provided 
informed him of the evidence needed to substantiate his 
claim, and otherwise complied with VA's notification 
requirements.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  

Thus, even though the new law and the implementing 
regulations were enacted and promulgated during the pendency 
of this appeal, and therefore, have not been considered by 
the VAMC, there is no prejudice to the veteran in proceeding 
with the issue on appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered at a non-VA medical facility 
from May 3, 2000, through May 8, 2000.  He contends that VA 
should indemnify him against the cost of medical expenses 
incurred as a result of his inpatient treatment because he 
had previously been treated at VA medical facilities, because 
his admission into a non-VA medical facility on May 3, 2000 
was the result of a medical emergency, and because no VA 
medical facility was reasonably available to render necessary 
treatment.  

In this case, the appellant raises several matters to include 
whether the services for which payment is sought were 
authorized by VA, and, if there was no such authorization, 
whether a claimant is eligible for payment or reimbursement 
for services not previously authorized under the provisions 
of 38 U.S.C.A. §§ 1710 or 1728.  See Hennessey v. Brown, 
7 Vet. App. 143, 148 (1994).  The threshold question, 
therefore, is whether VA gave prior authorization for the 
non-VA medical care at issue under the provisions of 
38 U.S.C.A. § 1703(a) (West 1991) and 38 C.F.R. § 17.54 
(2000).  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).  

Under the provisions of 38 C.F.R. § 17.52(a)(2)(iii) (2000), 
VA may contract with non-VA facilities for care when VA 
facilities or other Government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or because not capable 
of furnishing the care or services required for a veteran in 
receipt of increased pension based on the need for aid and 
attendance.  (Emphasis added).  However, such a contract 
between VA and a non-VA medical facility is dependent on a 
determination by a physician employed by VA (or, in areas 
where no such physician is available, by a physician carrying 
out such function under the contract or fee arrangement) 
based on an examination, that the medical condition of the 
veteran precludes appropriate treatment in VA facilities.  

In the instant case, the record indicates that the veteran 
was not in receipt of, and was not entitled to receive, 
improved disability pension benefits at the time of his 
hospitalization at a non-VA medical facility on May 3, 2000.  
Nor does the record indicate that any prior authorization for 
the veteran's treatment for the period in question had been 
sought, much less granted.  This is true, notwithstanding 
that the veteran had received VA medical treatment in the 
past.  Absent compliance with the foregoing regulatory 
provisions, the medical treatment received by the veteran at 
a non-VA medical facility for the period in question cannot 
be considered as pre-authorized.  

Thus, the Board must consider the pertinent provisions for a 
veteran who might otherwise be eligible for VA medical care 
and who obtains treatment at a non-VA medical facility.  
38 U.S.C.A. § 1728 provides that the Secretary "may, under 
such regulations as the Secretary shall prescribe, 
reimburse...for the reasonable value of such care or 
services...for which such veterans have made payments."  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 
38 U.S.C.A. § 1728(a).  In any case, where reimbursement 
would be in order for the veteran under § 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services 
directly...to the hospital or other health facility furnishing 
the care or services."  38 U.S.C.A. § 1728(b).  

Such reimbursement is available only where:  (1) Such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability, or 
(D) for any illness, injury, or dental condition in a case of 
a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in Section 3101(9) of this 
title), and (ii) is medically determined to have been in need 
of care or treatment..., and (3) [VA] or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims 
(Court) has observed that, given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995). 

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53.  

At the time of the veteran's private treatment beginning on 
May 3, 2000, service connection was not in effect for any 
disability.  The record does not show that the veteran had a 
total disability permanent in nature resulting from a 
service-connected disability, was participating in a 
rehabilitation program under 38 U.S.C. Chapter 31, or that he 
received treatment in May 2000 for a service-connected 
disability or for a nonservice-connected disability 
associated with or aggravating an adjudicated 
service-connected disability.  The Board emphasizes that the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  
The Board does not dispute that the veteran had previously 
received VA medical treatment.  Nor does the Board dispute 
that the veteran's private hospitalization from May 3, 2000, 
through May 8, 2000 for upper gastrointestinal bleeding and 
erosive esophagitis was emergent in nature.  However, as 
stated previously, all three criteria under Section 1728 and 
38 C.F.R. § 17.120 must be met to establish entitlement to 
payment or reimbursement of the cost of unauthorized medical 
services, and all of the criteria are not met in this case.  
Consequently, as there is no legal basis upon which to allow 
the claim, it therefore must be denied.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In conclusion, entitlement to payment of private medical 
expenses incurred by the veteran from May 3, 2000, through 
May 8, 2000, is denied because prior authorization for such 
treatment was not given, because the veteran does not meet 
legal criteria requisite for payment of unauthorized private 
medical expenses under the provisions of 38 U.S.C.A. § 1728, 
and because there is no authorization for payment or 
reimbursement for such expenses provided under 38 U.S.C.A. 
§ 1710.  The Board observes that, in effect, the claimant has 
requested extraordinary equitable relief in this case; such 
relief exceeds the Board's authority.  Only the Secretary of 
Veterans Affairs is authorized to render such relief.  See 
38 U.S.C.A. § 503(b) (West 1991); See also Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992).  Because the appellant 
has failed to state a claim for which relief can be granted 
with regard to his medical treatment at a non-VA medical 
facility for a nonservice-connected disability for the period 
beginning May 3, 2000, and ending May 8, 2000, his appeal 
must be denied.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA inpatient medical care administered from 
May 3, 2000, through May 8, 2000, is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

